DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites the limitation “wherein the metal layer comprises a metal having a recrystallization temperature that is below the subterranean temperature.”  Support for 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 10, 14 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the first elastomeric layer is spaced from the second elastomeric layer by a void, the void being filled with a barrier fluid defining the gas impermeable layer.” Where claim 1, from which it depends recites “a gas impermeable layer arranged between the first elastomeric layer and the second elastomeric layer, the gas impermeable layer being formed from a metal layer, wherein the metal layer comprises a metal having a melting point less than about 30 °C.”
It is unclear, and thus indefinite what specifically the gas impermeable layer comprises, as claim 1 recites “the gas impermeable layer being formed from a metal layer”, and claim 3 follows with “a barrier fluid defining the gas impermeable layer”. 

Claim 10 recites “the gas impermeable layer defining a barrier fluid arranged in at least one of the first plurality of cavities and the second plurality of cavities.”, where claim 1 from which it depends recites “a gas impermeable layer arranged between the first elastomeric layer and the second elastomeric layer, the gas impermeable layer being formed from a metal layer, wherein the metal layer comprises a metal having a melting point less than about 30 °C.”
It is unclear, and thus indefinite what specifically the gas impermeable layer comprises, as claim 1 recites “the gas impermeable layer being formed from a metal layer”, and claim 10 follows with “the gas impermeable layer defining a barrier fluid”. 
Claim 14, similar to claim 3 recites “wherein the first elastomeric layer is spaced from the second elastomeric layer by a void, the void being filled with a barrier fluid defining the gas impermeable layer.” Where claim 12, from which it depends recites “a gas impermeable layer arranged between the first elastomeric layer and the second elastomeric layer, the gas impermeable layer being formed from a metal layer, wherein the metal layer comprises a metal having a melting point less than about 30 °C.”
It is unclear, and thus indefinite what specifically the gas impermeable layer comprises, as claim 1 recites “the gas impermeable layer being formed from a metal layer”, and claim 3 follows with “a barrier fluid defining the gas impermeable layer”. 
Claim 16 is rejected based on its dependence.
Regarding claims 3, 10 and 14, it is suggested to rephrase the claims such that it is clear that the metal layer is liquid and is the claimed barrier fluid.

Allowable Subject Matter
Claims 1, 11, 12 and 19 allowed.
Claims 3, 6, 10, 14, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/           Examiner, Art Unit 3674